            Case 3:17-cv-05337-JSC Document 67 Filed 03/22/19 Page 1 of 3


1     Robert Ahdoot, SBN 172098
      rahdoot@ahdootwolfson.com
2     AHDOOT & WOLFSON, PC
      10728 Lindbrook Drive
3
      Los Angeles, California 90024
4     Tel: (310) 474-9111
      Fax: (310) 474-8585
5
      Greg F. Coleman*
6     greg@gregcolemanlaw.com
7     GREG COLEMAN LAW PC
      First Tennessee Plaza
8     800 S. Gay Street, Suite 1100
      Knoxville, TN 37929
9     Telephone: (865) 247-0080
      Facsimile: (865) 522-0049
10

11    Daniel K. Bryson*
      Dan@wbmllp.com
12    J. Hunter Bryson*
      Hunter@wbmllp.com
13    WHITFIELD BRYSON & MASON LLP
      900 W. Morgan St.
14    Raleigh, NC 27603
15    Telephone: 919-600-5000
      Facsimile: 919-600-5035
16    * pro hac vice

17    Attorneys for Plaintiffs
18

19                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
20
     RYAN HINDSMAN, DIANA MIRANDA,
21   VANESSA MARYANSKI, RENE MITCHELL,
     and BRITTANY CHAMBERS, on behalf of             Case No. 3:17-cv-5337-JSC
22   themselves and all others similarly situated,
23                               Plaintiffs,
                                                     JOINT STIPULATION TO CONTINUE STAY
24           v.
25
     GENERAL MOTORS LLC, a Delaware limited
26   liability company,

27                               Defendant.

28



                     JOINT STIPULATION TO CONTINUE STAY, CASE NO. 3:17-CV-5337-JSC
             Case 3:17-cv-05337-JSC Document 67 Filed 03/22/19 Page 2 of 3


1           Plaintiffs Ryan Hindsman, Diana Miranda, Vanessa Maryanski, Rene’ Mitchell, and Brittany

2    Chambers (collectively, “Plaintiffs”), and Defendant General Motors LLC (“GM”), by and through

3    counsel jointly stipulate to a further stay of this case pending resolution through settlement. In support,

4    the parties would show:

5           WHEREAS, the Court previously issued an order staying this action until March 5, 2019 and

6    rescheduling the Case Management Conference for March 28, 2019, pending completion of a mediation

7    and related settlement negotiations (Dkt. No. 65);

8           WHEREAS, this case is one of three related nationwide class actions pending, the others being

9    Sanchez v. General Motors LLC, No. 1:18-cv-2536 (N.D. Ill.) (the “Illinois Action”), and Berman v.

10   General Motors LLC, No. 2:18-cv-1437 (S.D. Fla.) (the “Florida Action”);

11          WHEREAS, after completing a second mediation session with Hon. Jay Gandhi (Ret.) at the

12   JAMS Resolution Center in Los Angeles on November 7, 2018, the parties reached agreement on all

13   substantive terms of a nationwide class settlement in the Florida Action that will encompass all of the

14   claims, parties and proposed class members in this Action and the Illinois Action. Since that time, the

15   parties have worked together to resolve the language of and details of the Settlement Agreement;

16          WHEREAS, the parties are finalizing the Settlement Agreement and related documentation that

17   they anticipate executing and presenting for preliminary approval by the Court in the Florida Action

18   within approximately 30 days;

19          WHEREAS, simultaneous to executing the Settlement Agreement, the parties have agreed to

20   dismiss this Action and the Illinois Action without prejudice; and

21          WHEREAS, the parties jointly request a 90-day stay extension of the current stay in this action

22   permit completion and execution of the Settlement Agreement;

23          IT IS HEREBY STIPULATED, by and between Plaintiffs and Defendant, by and through their

24   undersigned counsel of record, subject to the Court’s approval, that the Court may enter its order as

25   follows:

26          1. The case is stayed until June 5, 2019, pending further order of the Court;

27

28

                                                    1
                      JOINT STIPULATION TO CONTINUE STAY, CASE NO. 3:17-CV-5337-JSC
             Case 3:17-cv-05337-JSC Document 67 Filed 03/22/19 Page 3 of 3


1           2. The Case Management Conference currently scheduled for March 28, 2019 is removed from

2    the Court’s calendar subject to rescheduling by the Court on or after June 27, 2019 or any subsequent

3    date convenient to the Court.

4

5    Dated: March 21, 2019

6
     /s/ Robert Ahdoot                           /s/ Gregory R. Oxford
7
     AHDOOT & WOLFSON PC                         ISAACS CLOUSE CROSE & OXFORD LLP
8
     Attorneys for Plaintiffs                    Attorneys for Defendant General Motors LLC
9

10

11

12   PURSUANT TO STIPULATION, IT IS SO ORDERED, the case management conference is
     continued to July 11, 2019. A joint statement is due by July 3, 2019.
13

14

15           March 22
     Dated: _______________, 2019                       __________________________________
                                                          _________________________________
                                                                                         _______
                                                                                            _
16                                                     HON.
                                                         N JACQUELINE
                                                                   I E SCOTT CORLEY
                                                            JACQUELIN
                                                       UNITED STATE MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

                                                    2
                      JOINT STIPULATION TO CONTINUE STAY, CASE NO. 3:17-CV-5337-JSC
